In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Second Circuit, No. 23935-KA; Parish of Webster, 26th Judicial District Court, Div. “E”, No. 54981.
Granted. While the better practice is to amend any indictment or information in writing, no formal amendment of the instant information was required because the crime to which the defendant pleaded guilty, simple burglary, is a lesser and included offense of the crime charged in the original bill of information, simple burglary of an inhabited dwelling. State v. Green 263 La. 837; 269 So.2d 460 (1972); State v. Hoffman, 345 So.2d 1 (La.1977); State v. Hardan, 501 So.2d 848 (La.App. 5th Cir.1987). Accordingly, the decision of the circuit court is reversed and the case is remanded to that court for consideration of the merits of the defendant’s appeal.
WATSON, J., not on panel.